Citation Nr: 1445922	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  08-10 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from January 1942 to November 1945; he died in August 2006.  The appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan, that denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

In June 2009, the appellant testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of that hearing has been associated with his claims file.

In March 2010 and January 2013, the Board remanded the case for further evidentiary development.  In September 2013, the Board denied the appellant's claim.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2014 Order, the Court granted the parties' Joint Motion, vacating the Board's September 2013 decision and remanding the case for compliance with the terms of the Joint Motion.    

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In an April 2014 Order, the Court granted a Joint Motion in which the parties agreed that the appellant's claims should be remanded. 

Specifically, the parties to the Joint Motion agreed that the Board erred in relying 
on two medical opinions, neither of which was deemed to be adequate for rating purposes.  The parties found that the Board should obtain additional medical opinions which address whether the evidence shows that the Veteran's secondary conditions contributed substantially or materially to cause the Veteran's death.  In this regard, the parties to the Joint Motion noted that that the VA examiner, while rendering an opinion that death was not caused by or the result of PTSD, failed to consider whether the Veteran's PTSD aggravated his end stage cardiac disease.  Likewise, the examiner opined that asbestos was not a contributing cause of the Veteran's death, and that there was no medical nexus to establish causality between asbestos and end state cardiac disease.  However, the examiner did not address the issue of whether the Veteran's asbestosis, if present, aggravated the end state cardiac disease.  As such, the parties agreed that the matter be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall obtain a VA medical opinion from an appropriate physician as to the nature and etiology of the Veteran's death.  The Veteran's claims file and a copy of this Remand must be provided and reviewed in conjunction with formulating an opinion.  The examiner is requested to offer an opinion as to the following: 

(a)  Is it at least as likely as not that the end stage cardiac disease was either (i) caused by or (ii)  aggravated (permanently worsened) by the Veteran's service-connected PTSD?  Please offer an opinion on both causation and aggravation.  In addition, please offer an opinion regarding whether it is at least as likely as not that PTSD contributed substantially or materially to the Veteran's death?
(b)  Did the Veteran have a diagnosis of asbestosis during his lifetime?  If so, it is at least as likely as not that the end stage cardiac disease was either (i) caused by or (ii) aggravated (permanently worsened) by the asbestosis?  Please offer an opinion on both causation and aggravation.  In addition, please offer an opinion regarding whether it is at least as likely as not that asbestosis contributed substantially or materially to the Veteran's death?  

In this regard, the examiner is asked to comment on the October 1998 private report, which documents a  December 1997 examination report, and which note with thorough explanation based upon reported laboratory findings, a diagnosis of asbestosis.  In addition, if the examiner determines that the Veteran indeed had asbestosis, but that it was due to his post-service industrial work, then the examiner should explain why the conceded in-service exposure to asbestos could not also be a contributing or aggravating factor in the cause of the Veteran's death.

It is requested that the examiner consider and reconcile any additional opinions or contradictory evidence regarding the above.  A complete rationale for any opinion expressed should be provided.

2.  The agency of original jurisdiction will then review 
the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The agency of original jurisdiction will then readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, she must be provided with a Supplemental Statement of the Case.  An apt period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until she is so informed.  She has the right to submit additional evidence on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference shall be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


